DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 31, 2018.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 20, 2018 and January 10, 2020 are in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 10 is directed toward an system, and independent claim 19 is directed toward a non-transitory computer-readable storage medium. Therefore, each of the independent claims 1, 11, and 16 and the corresponding 

Under Step 2A and Step 2B, the independent claim 1, and similarly with respect to claims 10 and 19, are also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of: 
receiving, by a system that includes (i) a quality assurance engine that designates, as validated, candidate intersections that have successfully completed one or more quality control processes, (ii) one or more databases that store a roadgraph, and (iii) a roadgraph manager that causes representations of validated, candidate intersections to be stored in the roadgraph [e.g. a computer system], annotated intersection data that, for each lane of a particular candidate intersection, indicates one or more attributes of the lane; 
processing, by the system [e.g. the computer system], the annotated intersection data to generate an intersection fingerprint for the particular candidate intersection that is sensitive to a topological structure of the lanes of the particular candidate intersection and is invariant to a geometry of the lanes of the particular candidate intersection;
designating, by the system [e.g. the computer system], the particular candidate intersection as validated without performing the one or more quality control processes based at least on the intersection fingerprint for the particular candidate intersection; and 
in response to designating the particular candidate intersection as validated, storing, by the system [e.g. the computer system], a representation of the particular candidate intersection in the roadgraph.

Under Step 2A, Prong 1, claims 1, 10, and 19 recite, in part, a method, a system and a non-transitory computer readable memory. Other than reciting a method using a system, effectively comprising a computer, or a non-transitory computer-readable storage medium, nothing in the claims precludes the steps from being directed toward methods of organizing human activity. Therefore, claims 1, 10, and 19 recite a judicial exception of an abstract idea. 
Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1, 10, and 19 recite the additional elements of a quality assurance engine, databases and manager (e.g. a computer), a system (e.g. a computer), and non-transitory computer-readable storage medium (e.g. a computer program).  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements are not integrated into the claims as a whole, claims 1, 10, and 19 are directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 
Dependent claims 2-9, 11-18, and 20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-9, 11-18, and 20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-9, 11-18, and 20 are patent ineligible.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim 1 has been interpreted as under 35 U.S.C. § 112(f) for reciting functional language without corresponding structure.  

Claim 1 recites “quality assurance engine”, and “a roadgraph manager”.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) “quality assurance engine”, and “a roadgraph manager” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): “quality assurance engine”, and “a roadgraph manager” are hardware/software components of computer 110, as shown in Fig. 1 and paragraph 0067 of the Specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "sensitive" in claims 1, 3, 4, 10, 12, 13 and 19 is a relative term which renders the claims indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Corrections are required.


The Office notes that the deficiencies of independent claims 1, 10 and 19 extend to their dependents.

Allowable Subject Matter
The follow is reason for the indication of allowable subject matter.

Subject to the non-prior art rejections herein, the features of independent claims 1, 10 and 19 of processing, by the system, the annotated intersection data to generate an intersection fingerprint for the particular candidate intersection that is sensitive to a topological structure of the lanes of the particular candidate intersection and is invariant to a geometry of the lanes of the particular candidate intersection; designating, by the system, the particular candidate intersection as validated without performing the one or more quality control processes based at least on the intersection fingerprint for the particular candidate intersection; and in response to designating the particular candidate intersection as validated, storing, by the system, a representation of the particular 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2015/0154243, 2017/0294036 and 2019/0050647, which are directed towards validations of road features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669